In an action to recover damages alleged to have been sustained by respondent’s testator, the appeal is from a judgment entered on a jury verdict for $36,861 in favor of the testator. In August, 1951 appellant, a dermatologist, gave the testator X-ray treatments for a skin condition. The claim is that the testator suffered roentgen dermatitis *754as a result of appellant’s negligence. Judgment reversed and a new trial granted, with costs to abide the event, unless respondent, within 10 days after the entry of the order hereon, stipulate to reduce the verdict to $27,500, in which event, the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the verdict is excessive. Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.